Action No.: 1:13CR435-1

Case Title: United States v. Brian David Hill

Date: Yi of 6

 

RECEIPT FOR EXHIBITS FROM SUPERVISED RELEASE VIOLATION HEARING
HELD SEPTEMBER 12, 2019

Receipt is hereby acknowledged of the material(s) listed below, which are subject to the provisions
of Local Rule 79.4.

 

 

 

 

 

 

 

 

 

 

Government’s Exhibit 1 (Sealed) Thumbnail Photos from Defendant's
Phone
Government’s Exhibit 2 Map of Location of Where Photographs Taken
Government’s Exhibit 3 Copy of Photograph of Greene Co., Inc.
Government’s Exhibit 4 Copy of Photograph of Greene Co., Inc. & Truck
Government’s Exhibit 5 Copy of Photograph of Intersection of
Commonwealth Virginia Ave. & Memorial Blvd.
Government’s Exhibit 6 (Sealed) Copy of Photograph of Nude Defendant
Government’s Exhibit 7 Road Map of City Where Photographs Taken
Government’s Exhibit 8 August 2018 Month Supervision Report
Government’s Exhibit 9 Screenshot of Document Properties
Government’s Exhibit 10 Screenshot of Document Properties

 

 

 

 

 

~~ Attorney for Governfaept

Case 1:13-cr-004325-TDS Document 188 Filed 09/12/19 Pane 1 of 1
